                                            Case 3:18-cr-00204-SI Document 56 Filed 04/30/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     USA,                                               Case No. 18-cr-00204-SI-1
                                   8                    Plaintiff,
                                                                                            ORDER DENYING DEFENDANT'S
                                   9             v.                                         MOTION FOR COMPASSIONATE
                                                                                            RELEASE
                                  10     CENTENO-GAMEZ,
                                                                                            Re: Dkt. No. 39
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On December 14, 2020, defendant filed a pro se motion for compassionate release. Dkt. No.

                                  14   39. On January 27, 2021, defendant was appointed counsel. Dkt. No. 41. On April 1, 2021,

                                  15   defendant’s appointed counsel indicated that defense counsel had nothing to add to defendant’s pro

                                  16   se motion. Dkt. No. 51. The government filed an opposition to defendant’s motion on April 9,

                                  17   2021. Dkt. No. 52. On April 30, 2021, the Court heard oral arguments on defendant’s motion. For

                                  18   the reasons set forth below, the Court DENIES defendant’s motion without prejudice to renewal in

                                  19   the event defendant’s health significantly deteriorates.

                                  20

                                  21                                            BACKGROUND

                                  22          On June 22, 2018, defendant pled guilty to three counts of possession with intent to distribute

                                  23   a controlled substance within 1,000 feet of a school and one count of illegal reentry following

                                  24   removal. Dkt. No. 11. On October 4, 2018, the Court sentenced defendant to a total of eighty four

                                  25   months in custody with the Bureau of Prisons (“BOP”) and six years of supervised release. Dkt.

                                  26   No. 18. The Court also recommended defendant participate in BOP’s Residential Drug and Alcohol

                                  27   Treatment Program (“RDAP”) and mental health treatment. Id. Defendant is thirty-nine years old,

                                  28   currently incarcerated at Reeves County Detention Center in Texas, a private contracted facility,
                                            Case 3:18-cr-00204-SI Document 56 Filed 04/30/21 Page 2 of 4




                                   1   and is anticipated to be released on April 3, 2024. Dkt. No. 39 at 2; Dkt. No. 52 at 1-2. Defendant

                                   2   has served approximately 40% of his sentence. Dkt. No. 52 at 2.

                                   3           On December 14, 2020, defendant filed a pro se motion for compassionate release. Dkt. No.

                                   4   39. On April 1, 2021, the government filed an opposition. Dkt. No. 51.

                                   5

                                   6                                             LEGAL STANDARD

                                   7   As amended by the First Step Act, that 18 U.S.C. § 3582(c)(1)(A) provides:
                                   8                     [T]he court, upon motion of the Bureau of Prisons, or upon motion of the
                                                         defendant after the defendant has fully exhausted all administrative
                                   9                     rights to appeal a failure of the Bureau of Prisons to bring a motion on
                                                         the defendant’s behalf or the lapse of 30 days from the receipt of such a
                                  10                     request by the warden of the defendant’s facility, whichever is earlier,
                                                         may reduce the term of imprisonment . . . after considering the factors
                                  11                     set forth in section 3553(a) to the extent that they are applicable, if it
                                                         finds that –
                                  12                     (i) extraordinary and compelling reasons warrant such a reduction
Northern District of California
 United States District Court




                                                         ...
                                  13                     and that such a reduction is consistent with applicable policy statements
                                                         issued by the Sentencing Commission.
                                  14
                                       18 U.S.C. § 3582(c)(1)(A).
                                  15
                                               The Ninth Circuit has held “the Sentencing Commission has not yet issued a policy statement
                                  16
                                       ‘applicable’ to 3582(c)(1)(A) motions filed by a defendant” and “the Sentencing Commission’s
                                  17
                                       statements in U.S.S.G. § 1B1.131 may inform a district court . . . [but] are not binding.” United States v.
                                  18
                                  19
                                               1
                                                   Section U.S.S.G. § 1B1.13 states:
                                  20
                                                         Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
                                  21                     3582(c)(1)(A), the court may reduce a term of imprisonment (and may
                                  22                     impose a term of supervised release with or without conditions that does not
                                                         exceed the unserved portion of the original term of imprisonment) if, after
                                  23                     considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they
                                                         are applicable, the court determines that—
                                  24                     (1) (A) extraordinary and compelling reasons warrant the reduction; or
                                                         (B) the defendant (i) is at least 70 years old; and (ii) has served at least 30
                                  25                     years in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c) for
                                                         the offense or offenses for which the defendant is imprisoned;
                                  26                     (2) the defendant is not a danger to the safety of any other person or to the
                                                         community, as provided in 18 U.S.C. § 3142(g); and
                                  27
                                                         (3) the reduction is consistent with this policy statement.
                                  28
                                               U.S.S.G. § 1B1.13
                                                                                             2
                                            Case 3:18-cr-00204-SI Document 56 Filed 04/30/21 Page 3 of 4




                                   1   Aruda, No. 20-10245, 2021 WL 1307884, at *11 (9th Cir. Apr. 8, 2021).
                                   2

                                   3                                               DISCUSSION

                                   4          Defendant argues his confinement during the COVID-19 pandemic and medical conditions

                                   5   are extraordinary and compelling reasons that warrant compassionate release. Dkt. No. 39 at 14-

                                   6   25. Defendant argues his hypertension, benign prostate hyperplasia, depression, anxiety, high blood

                                   7   pressure, and a hernia place him at increased risk of suffering serious illness or death if he contracted

                                   8   COVID-19. Id. at 14-17. During oral argument, defense counsel represented that defendant is

                                   9   experiencing stomach pains and is not receiving proper medical treatment. Moreover, defendant

                                  10   asserts he is not a danger to the community because his release plan involves returning to Honduras

                                  11   pursuant to a U.S. Immigration and Customs Enforcement detainer. Id. at 25-29. Defendant also

                                  12   argues he has behaved well while in custody and completed some of BOP’s programs, such as the
Northern District of California
 United States District Court




                                  13   pre-release program. Id. at 2.

                                  14          The government argues no extraordinary or compelling reasons warrant release. The

                                  15   government argues defendant’s medical conditions are not reflected in defendant’s medical records.

                                  16   Dkt. No. 52 at 9 (citing Bloome Decl. (Ex. C)). The government asserts defendant failed to exercise

                                  17   self-care against COVID-19 by declining to receive a COVID-19 vaccine. Id. The government also

                                  18   argues defendant’s release would be a danger to the community because defendant has a history

                                  19   involving drugs and has illegally entered and been deported from the United States five times. Dkt.

                                  20   No. 52 at 13.

                                  21          After carefully considering the parties’ arguments, the Court finds that compassionate

                                  22   release is not warranted at this time. The Court is concerned about the spread of COVID-19 in

                                  23   federal prison and is gratified that a COVID-19 vaccine is available to defendant. The Court

                                  24   commends defendant for his good behavior while in custody.           However, the Court is concerned

                                  25   about defendant’s release plan given defendant’s history of illegal reentry into the United States and

                                  26   deportation. Moreover, defense counsel represented during the hearing that defendant had not

                                  27   completed RDAP. Although the Court is concerned that defendant is not receiving proper treatment

                                  28   for his stomach pains, the parties agreed to inquire into BOP’s medical care of defendant and pursue
                                                                                          3
                                            Case 3:18-cr-00204-SI Document 56 Filed 04/30/21 Page 4 of 4




                                   1   proper treatment for defendant’s stomach pains.

                                   2          Accordingly, the Court DENIES defendant’s motion for compassionate release.

                                   3   Defendant’s motion is denied without prejudice to renewal in the event defendant’s health

                                   4   significantly deteriorates. The parties will inquire into BOP’s medical care of defendant and pursue

                                   5   proper treatment for defendant’s stomach pains.

                                   6

                                   7

                                   8          IT IS SO ORDERED.

                                   9   Dated: April 30, 2021

                                  10                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  11                                                   United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
